DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 has been considered by the Examiner.  It is noted, that the non-patent literature and foreign documents can be found in application 15/824723.  No further action is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a set of solenoids” (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The originally disclosure (Paragraph 00023, lines 7-9) cites “two or more solenoids”.  The drawings are only schematically showing a single solenoid 113 (Figure 2).  Claim 1, requires “a set of solenoids” which is not shown in the drawings.  Some form of depiction showing “a set of solenoids” is required, either physically, schematically or labeled.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the corrected pulse width equation” in Claim 2, is not explained in the original disclosure.  The originally filed disclosure cites that using the “root mean square” of the input voltage eliminates the use of the “equations” (see Paragraph 00037, lines 4-6, as filed).  In other words, “the corrected pulse width equation” to be used with the “root mean squared of the input voltage” has not been disclose.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Pump Drive Module Configured To Minimizes Stroke Duration Comprising A Voltage Measuring Circuit--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, lines 13-15, and Claim 14, lines 4-5. recitation of “based on (1) the set of voltage data, (2) a corrected pulse width equation, and (3) an input voltage from the set of voltage data, a set of performance data, or a combination thereof” is not clear in context.  It is unclear exactly which and the number of elements that are required by the claim.  Is only one element required or are all three element required?  Is the combination between the elements or between the elements 1-3 and “a set of performance data”?  Why is “a set of performance data” not element (4)?  This limitation would be clearer if rewritten is standard Markush format (see MPEP 2173.05(h)).  For purposes of examination it will be assumed to be an alternative limitation requiring only one of the elements.
Claim 2, line 4, recitation of “the corrected pulse width equation” is not clear in context.  Absent a disclosure it is unclear what this limitation refers?  This limitation would be clearer if “the corrected pulse width equation” was deleted.  For purposes of examination any equation will be assumed.
Claims 3 and 16, line 3, recitation of “if clean or dirty” would be clearer if rewritten as --is clean or dirty--.
Claim 14, line 11, recitation of “an intake strokes” is not clear in context.  This limitation would be clearer if rewritten as --intake strokes--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda US Pub. 2003/0164691.

With respect to Claims 1 and 14, Ueda discloses a pump 100 (see Figure 7) comprising: a liquid chamber 76 comprising an intake valve 79 and an output valve 80; a set of solenoids (74b/73, left and right in Figure 7, landscape view) that may be energized by a drive (“motor driver”, Paragraph 0009, lines 1-5), in response to drive signals (“drive current”, Paragraph 0009, lines 1-5), a shaft 72a configured to perform an intake stroke or a discharge stroke by operation of the set of solenoids (Paragraph 0009, lines 1-9), wherein the intake stroke (to right in Figure 7, landscape view)  increases a volume of the liquid chamber (standard pump operation) and allows liquid to flow through (opposite as seen in Figure 7) the intake valve 79 and the discharge stroke (to left as seen in Figure 7) decreases the volume of the liquid chamber (standard pump operation) and forces liquid through (as seen in Figure 7) the output valve 80 and a drive control module 102 comprising a processor and memory (“software” and “hardware”, Paragraph 0155, lines 1-6) and a voltage measuring circuit 4, wherein the drive control module 102 is operable to provide drive signals (“drive current”, Paragraph 0009, lines 1-5) to the set of solenoids (74b/73, left and right in Figure 7, landscape view); wherein the drive control module 102 is configured to: receive a set of voltage data (Dvd, see Figure 4) via the voltage measuring circuit 4; based on (1) the set of voltage data (Dvd, see Figure 4), (2) a corrected pulse width equation, and (3) an input voltage from the set of voltage data, a set of performance data, or a combination thereof (see 112(b) interpretation above), determine a corrected pulse width (Scp, Paragraph 0160, lines 1-7) that is of a minimum duration (“resonance driving state”, Paragraph 0162, lines 1-7) that allows for completion of the intake stroke and the discharge stroke (Paragraph 0162, lines 1-7); and generate (see Figure 4) a drive signal (Id) based upon the corrected pulse width (Scp) and provide it to the drive (“motor driver”, Paragraph 0009, lines 1-5). 
With respect to Claim 14, “under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,6-10, 12, 14 and 18-20 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Ueda (mentioned previously), in view of Lee et al. US Pub. 2006/0251523.
	
With respect to Claims 1 and 14, Ueda discloses a pump 100 (see Figure 7) comprising: a liquid chamber 76 comprising an intake valve 79 and an output valve 80; a set of solenoids (74b/73, left and right in Figure 7, landscape view) that may be energized by a drive (“motor driver”, Paragraph 0009, lines 1-5), in response to drive signals (“drive current”, Paragraph 0009, lines 1-5), a shaft 72a configured to perform an intake stroke or a discharge stroke by operation of the set of solenoids (Paragraph 0009, lines 1-9), wherein the intake stroke (to right in Figure 7, landscape view) increases a volume of the liquid chamber (standard pump operation) and allows liquid to flow through (opposite as seen in Figure 7) the intake valve 79 and the discharge stroke (to left as seen in Figure 7) decreases the volume of the liquid chamber (standard pump operation) and forces liquid through (as seen in Figure 7) the output valve 80.  Although Ueda discloses most of the limitations of the claim, Ueda is silent on a drive control module comprising a processor and memory and a voltage measuring circuit, wherein the drive control module is operable to provide drive signals to the set of solenoids; wherein the drive control module is configured to: receive a set of voltage data via the voltage measuring circuit; based on (1) the set of voltage data, (2) a corrected pulse width equation, and (3) an input voltage from the set of voltage data, a set of performance data, or a combination thereof, determine a corrected pulse width that is of a minimum duration that allows for completion of the intake stroke and the discharge stroke; and generate a drive signal based upon the corrected pulse width and provide it to the drive.  Lee et al. disclosing a reciprocating compressor (Paragraph 0039, line 2), specifically teach a drive control module (see Figure 3) comprising a processor 22 and memory (30, Paragraph 0046, lines 9-16) and a voltage measuring circuit 80, wherein the drive control module is operable to provide drive signals (Paragraph 0050, lines 1-5) to the solenoids 60; wherein the drive control module (Figure 3) is configured to: receive a set of voltage data (see “S11” in Figure 4) via the voltage measuring circuit 80; based on (1) the set of voltage data (80 and S11), (2) a corrected pulse width equation, and (3) an input voltage from the set of voltage data, a set of performance data, or a combination thereof (see 112(b) interpretation above), determine a corrected pulse width (see “S15” in Figure 4) that is of a minimum duration (“voltage inputted… is low”, Paragraph 0050, lines 10-21) that allows for completion of the intake stroke and the discharge stroke (Paragraph 0043, lines 1-5, see 90 in Figure 3); and generate a drive signal (“S16” in Figure 4) based upon the corrected pulse width and provide it to the drive 50/40/20.  Lee et al. teach the drive control module having voltage measuring circuit advantageously prevented distortion of the applied current (Paragraph 0022, lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the control module having a voltage measuring circuit as taught by Lee et al., in the compressor disclosed by Ueda, to have advantageously prevented distortion of the applied current. 
With respect to Claim 14, “under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I).

With respect to Claims 6 and 18, as they depend from Claims 1 and 14, respectively, Lee et al. further teach the drive control module (see Figure 3) is configured to: receive (via 60) a set of performance data (current and voltage) from the drive (50/40/20), the set of performance data (Paragraph 0042, lines 1-6) being generated by a set of sensors 70/80 of the drive during the discharge stroke and the intake stroke (“operation”, Paragraph 0041, line 2); and determine the corrected pulse width based on the set of performance data (S16 in Figure 4).

With respect to Claim 7, as it depends from Claim 6, Lee et al. further teach the set of performance data (current and voltage) comprises three or more of: pressure measurement of the liquid chamber, an intake stroke distance traveled (current and voltage is used by 22 to generate a “sine wave” i.e. distance traveled, Paragraph 0046, lines 1-17), a discharge stroke distance traveled (current and voltage is used by 22 to generate a “sine wave” i.e. distance traveled, Paragraph 0046, lines 1-17), an intake stroke velocity over time; a discharge stroke velocity over time (the stoke velocity is a function of the distance travel and is related via common mathematical relationships), and a drive component temperature.

With respect to Claims 8 and 19, as they depend from Claims 6 and 18, respectively, Lee et al. further teach the drive control module (see Figure 3) is configured to: receive a new set of performance data (current and voltage; S11 after S16) each time the corrected pulse width is determined (S15 in Figure 4); and determine the corrected pulse width for each new set of performance data that is received (Figure 4 is “variably implemented”, Paragraph 0040, lines 1-7).

With respect to Claims 9 and 20, as they depend from Claims 1 and 18, respectively, Lee et al. further teach the drive control module (see Figurer 3) is configured to: periodically receive a new set of voltage data (current and voltage; S11 after S16); and where the new set of voltage data differs (the current and voltage measured is different time) from an immediately preceding set of voltage data (at S11 in Figure 4), determine the corrected pulse width (S15) based on the new set of voltage data (Figure 4 is “variably implemented”, Paragraph 0040, lines 1-7).

With respect to Claim 10, as it depends from Claim 9, Lee et al. further disclose. the drive control module (see Figure 3) is configured receive the new set of voltage data (current and voltage; S11 after S16) based upon a test time interval (Figure 4 is “variably implemented”, Paragraph 0040, lines 1-7).

With respect to Claim 12, as it depends from Claim 1, Ueda discloses the volume of the liquid chamber 76 changes due to one of: a flexible diaphragm in contact with the liquid chamber and the shaft; a plunger 72 in contact with the liquid chamber 76 and the shaft (72a, see Figure 7), or a displacement volume of the shaft itself entering the liquid chamber.
	
	Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, (mentioned previously), in view of Tsen et al. US 8,213,195.

With respect to Claims 2 and 15, as they depend from Claims 1 and 14, respectively, although Ueda discloses most of the limitations of the claim, including the drive control module 102 is configured to determine the corrected pulse width (Scp, Paragraph 0160, lines 1-7); Ueda is silent on determining a root mean squared of the input voltage: and determine the corrected pulse width based on the corrected pulse width equation, the set of voltage data, and the root mean squared.  Tsen et al. disclosing a motor driver 1 (Column 4, line 9), specifically teach determining a root mean squared (“RMS”, Column 7, line 54) of an input voltage (Vrms, Column 7, line 54-55): and determine the corrected pulse width (W1) based on the corrected pulse width equation (Column 7, line 52, see 112(b) interpretations above), the set of voltage data Vp, and the root mean squared (“RMS”).  Tsen et al. teach using the equation based on the root mean square of voltage advantageously increased the flexibility of the system (Column 10, lines 33-35 and Column 7, lines 15-14).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the equation based on the root mean square of voltage taught by Tsen et al., in the pump disclosed by Ueda, to have advantageously increased the flexibility of the system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Lee et al. (both mentioned previously), in further view of D’Onofrio US 4,812,945.

With respect to Claim 11, as it depends from Claim 1, although combination of prior art disclose most of the limitations of the claim, including Ueda’s disclosure of a set of solenoids (74b/73, left and right in Figure 7, landscape view) and Lee et al. disclosure of a drive control module (see Figure 3) is configured to determine a corrected pulse width (S15) for sets of voltage data (see “S11” in Figure 4), both Ueda and Lee et al. are silent on an input voltage ranging from about 110 volts to about 240 volts.  D’Onofrio disclosing a solenoid actuator, specifically teach, an input voltage ranging from about 110 volts to about 240 volts (Column 5, lines 36-39).  D’Onofrio teaches the voltage ranged advantageously reduced the time the solenoid spends in the “high’ power mode” (Column 5, lines 31-33).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used voltage range from 110-240 volts as taught by D’Onofrio, in the pump disclosed by Ueda, to have advantageously reduce the time the solenoid spends in the “high” power mode. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda, in view of Lee et al. (both mentioned previously), in further view of Tincher et al. 20130092704.

With respect to Claim 13, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Ueda’s disclosure of a set of pump usage data (thrust constants and velocities, Paragraph 0184, lines 11-16) and Lee et al. disclosure of a drive control module (see Figure 3) configured to determine the corrected pulse width  (S15) for sets of voltage data (see “S11” in Figure 4), both Ueda and Lee et al., are silent on a set of pump usage data, wherein the set of pump usage data comprises a pump service life and a pump drive activation time.  Tincher et al. disclosing a pump control system 12, specifically teach a set of pump usage data (“operational data”, Paragraph 0081, lines 8-9) comprises a pump service life (“service life”) and a pump drive activation time (“pump activation time”, Paragraph 0081, lines 1-10).  Tincher et al. teach using a set of pump usage data comprising service life and activation time advantageously reduced maintenance cost (Paragraph 0081, lines 19-27).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the set of pump usage data comprising service life and activation time as taught by Tincher et al., in the pump disclosed by Ueda, to have advantageously reduced maintenance costs.


Allowable Subject Matter
Claims 3-5 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to Claim 3, the prior art of record does not disclose or make obvious a pump comprising: a liquid chamber comprising an intake valve and an output valve; a set of solenoids that may be energized by a drive, in response to drive signals, a shaft configured to perform an intake stroke or a discharge stroke by operation of the set of solenoids, wherein the intake stroke increases a volume of the liquid chamber and allows liquid to flow through the intake valve and the discharge stroke decreases the volume of the liquid chamber and forces liquid through the output valve; and a drive control module comprising a processor and memory and a voltage measuring circuit, wherein the drive control module is operable to provide drive signals to the set of solenoids; wherein the drive control module is configured to: receive a set of voltage data via the voltage measuring circuit; based on (1) the set of voltage data, (2) a corrected pulse width equation, and (3) an input voltage from the set of voltage data, a set of performance data, or a combination thereof, determine a corrected pulse width that is of a minimum duration that allows for completion of the intake stroke and the discharge stroke; and generate a drive signal based upon the corrected pulse width and provide it to the drive; but more specifically,
the drive control module is configured to determine the corrected pulse width by: determining if the input voltage is clean or dirty (sinusoidal or non-sinusoidal, see original disclosure Paragraph 0007, line 5, as filed); selecting a noisy power equation as the corrected pulse width equation when the input voltage is determined to be dirty; and selecting a clean power equation as the corrected pulse width equation when the input voltage is determined to be clean.
With respect to Claims 4-5, their pendency on Claim 3 make them allowable.
With respect to Claims 16-17, these claims contain all the allowable subject matter of Claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sorrells et al. US  9,166,528 teach sinusoidal and non-sinusoidal equations is a controller.
Howell et al. US 7,821,227 teach a controller using root mean square voltage.
Hirst US Pub. 2005/0162139 teaches a switching circuit using root mean square voltage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
10/08/2022


/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746